Citation Nr: 1013561	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  07-38 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to an effective date prior to December 28, 
2005 for the grant of a 100 percent disability evaluation for 
service-connected bipolar disorder, mixed.  

2.  Entitlement to an effective date prior to June 10, 1998 
for the establishment of service connection for a psychiatric 
disorder, to include bipolar disorder and schizophrenia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 

INTRODUCTION

The Veteran had active service from April 1972 to April 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, Puerto Rico.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects that, in June 2006, the Veteran submitted 
a timely notice of disagreement regarding the October 2005 
rating decision that granted service connection for Bipolar 
disorder and schizophrenia, undifferentiated type, and 
assigned a temporary evaluation of 100 percent from June 1998 
to July 1998, and a 50 percent disability rating as of August 
1, 1998.  The Veteran indicated that he felt that the 100 
percent disability rating should be from 1998 to the present.  
He specifically noted that this statement was in response to 
the February 2, 2006 letter from VA.  The Veteran clarified 
in a September 2006 letter that he meant to say he was 
entitled to service connection for a psychiatric disorder, 
rated as 100 percent disabling, since 1978, rather than 1998.  
Both of these statements were received within one year of the 
October 2005 rating decision.  The February 2006 letter again 
notified the Veteran of the October 2005 rating decision and 
informed the Veteran that he had one year from the date of 
this letter to appeal his claim.  

The above statements suggest that the Veteran is essentially 
making two arguments.  First, the Veteran is claiming that he 
is entitled to an effective date of 1978 for the grant of 
service connection.  The record does not reflect that the RO 
issued a statement of the case as to the matter of an earlier 
effective date for the grant of service connection.  The 
Board must remand this matter for issuance of a statement of 
the case regarding the issue of entitlement to an effective 
date prior to June 10, 1998 for the establishment of service 
connection for a psychiatric disability.  Manlincon v. West, 
12, Vet. App. 238.

In addition, the Veteran is arguing that he is entitled to an 
effective date, prior to December 28, 2005 for the grant of a 
100 percent disability evaluation for service-connected 
Bipolar disorder, mixed.  Prior to the RO's grant of a 100 
percent disability rating, effective as of December 28, 2005, 
in an April 2007 rating decision, this claim was treated as 
one of entitlement to an increased disability rating.  

The record demonstrates that the Veteran was hospitalized for 
a psychiatric disorder in 1977 and that he was found to be 
incapable of holding gainful employment.  Therefore, the 
evidence suggests that if the Veteran were in fact granted an 
earlier effective date for the grant of service connection, 
he could potentially be entitled to an earlier effective date 
for the grant of a 100 percent disability rating as well.  
The Board, therefore, finds that the claim of entitlement to 
an effective date prior to December 28, 2005 for the grant of 
a 100 percent disability rating is inextricably intertwined 
with the issue of entitlement to an effective date prior to 
June 10, 1998 for the grant of service connection.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely 
tied together that a final Board decision cannot be rendered 
unless both issues have been considered).  As such, the Board 
defers ruling on this matter until after the mandates of the 
Remand have been completed.  

Finally, in light of the 1977 finding of unemployability, the 
RO should consider whether the evidence of record 
demonstrates that the Veteran is entitled to a total 
disability rating based on individual unemployability (TDIU) 
for any time period prior to the December 28, 2005 assignment 
of a 100 percent disability rating.  See Rice v. Shinseki, 22 
Vet. App. 447, 453 (2009) (finding that a claim to TDIU 
benefits is not a free-standing claim that must be pled with 
specificity; it is implicitly raised whenever a pro se 
Veteran, who presents cogent evidence of unemployability, 
seeks to obtain a higher disability rating).  The RO should 
also consider whether referral for extraschedular 
consideration is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should issue a statement of 
the case regarding the issue of 
entitlement to an effective date prior to 
June 10, 1998 for the establishment of 
service connection for a psychiatric 
disorder, to include bipolar disorder and 
schizophrenia.  If an earlier effective 
date is found to be warranted, the RO 
should readjudicate the Veteran's claim of 
entitlement to an effective date prior to 
December 28, 2005 for the assignment of a 
100 percent disability evaluation.  

2.  Upon completion of the above, if the 
claim is not granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded an opportunity 
to respond.  His claims should then be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


